DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 1-5 and 7-20 are allowed.
REASONS FOR ALLOWANCE
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not disclose, singularly or in combination, at least a method wherein the carrier wafer includes a separation layer, the separation layer is arranged between the mechanical carrier after the epitaxial layer is grown on the remaining portion of the donor wafer, and wherein the cutting the carrier wafer comprises cutting the carrier wafer. This requires that the second cut (cutting of the carrier wafer) is done after the formation of the epitaxial layer on the remaining portion of the donor wafer which is done after the first cut (the cutting of the donor wafer), in addition to the requirement that the first cut be done by a gas implant and thermal process . The prior art does teach a process where two wafers are cut and an epitaxial layer is grown on the remaining portion of the donor wafer, but all of the cuts occur before the growth of the epitaxial layer. This represents the main difference between claims 1 and 19 and the prior art of record.
Additionally, the prior art of record does not disclose, singularly or in combination, at least a method involving “implanting gas ions into a first side of a donor wafer to form a delamination layer, wherein the donor wafer comprises silicon carbide, and wherein the delamination layer comprises a micro-bubble layer or a micro-porous layer; bonding the first side of the donor wafer to the first side of the carrier wafer to form a compound wafer; subjecting the compound wafer to a thermal treatment to cause separation along the delamination layer of the donor wafer, causing the donor wafer to separate into a starting layer and a second portion, wherein the starting layer is bonded to the carrier wafer; ... removing the second portion of the donor wafer for reuse in manufacturing further starting layers of other compound wafers; growing an epitaxial layer comprising silicon carbide on the starting layer to form a semiconductor device layer; forming a metallization layer on a first side of the semiconductor device layer opposite the carrier wafer prior to separating the compound wafer; and separating the compound wafer by cutting the separation layer” as required by claim 20. The prior art teaches the cutting of two wafers, a donor and a carrier, but both of those cuts are made in the same process step, and claim 20 requires that the second cut (of the carrier wafer) be made after the growth of the epitaxial layer, which occurs after the first cut (of the donor wafer). When combined with the requirement that the materials be SiC, that the first cut be made by a gas implant followed by a thermal treatment, and that a metallization layer be formed on the epitaxial layer prior to the second cut, this makes claim 20 allowable over the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONAS TYLER BEARDSLEY whose telephone number is (571)272-3227. The examiner can normally be reached 930-600 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONAS T BEARDSLEY/
Examiner, Art Unit 2811  

/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811